PUBLISH
              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT



                             No. 95-6123

                    D. C. Docket No. CV-93-A-699-N

WALTER MCMILLIAN,

                                                  Plaintiff-Appellee,

                                versus

W. E. JOHNSON, TOMMY HERRING, TOM ALLEN,
in their individual capacities, et al.,

                                                         Defendants,

THOMAS TATE, SIMON BENSON, LARRY IKNER,
in their individual capacities,

                                             Defendants-Appellants,

ASSOCIATION OF COUNTY COMMISSIONS OF ALABAMA
LIABILITY SELF INSURANCE FUND,

                                               Intervenor-Defendant.



          Appeals from the United States District Court
                for the Middle District of Alabama

                            (July 9, 1996)

Before COX and BARKETT, Circuit Judges, and PROPST*, District
Judge.

COX, Circuit Judge:




     *
        Honorable Robert B. Propst, U. S. District Judge for the
Northern District of Alabama, sitting by designation.
       Walter McMillian was convicted of the murder of Ronda Morrison

and sentenced to death.             He spent nearly six years on Alabama's

death row, including over a year before his trial.                   The Alabama

Court    of     Criminal     Appeals    ultimately     overturned    McMillian's

conviction because of the state's failure to disclose exculpatory

and impeachment evidence to the defense. After the state dismissed

the charges against McMillian, he brought this § 1983 action

against various       officials involved in his arrest, incarceration,

and conviction. In essence, McMillian alleges that state and local

officials prosecuted and punished him for a crime that they knew he

did not commit.

       This is an appeal from the district court's order denying

several defendants' motions for summary judgment based on qualified

immunity.       Thus, at this stage of the litigation, we do not know to

what     extent     McMillian's       allegations      of   egregious   official

misconduct are true.           Our role on this appeal is to decide the

legal question of whether, if McMillian's allegations are true, the

officials responsible are entitled to qualified immunity.


                                       I. FACTS

        To put McMillian's claims in context, we describe in some

detail the events leading up to his arrest, pretrial detention on

death row, trial, and conviction.             Many of the facts surrounding

these events are hotly disputed at this, the summary judgment stage

of the litigation.
        Ronda     Morrison    was      murdered   in    Jackson     Cleaners   in


                                          2
Monroeville, Alabama.     Thomas Tate, the Sheriff of Monroe County,

Larry   Ikner,   an   investigator   for   the   Monroe   County    district

attorney, and Simon Benson, an Alabama Bureau of Investigation

agent, were involved in the investigation of the Morrison murder.

Tate, Ikner, and Benson are the appellants on this appeal.

     On June 3, 1987, Tate, Ikner, and Benson interviewed Ralph

Myers, who had been arrested for the murder of a Vicky Pittman.

Myers admitted to being involved in the Pittman murder and claimed

that McMillian also was involved.        Myers also was questioned about

the Morrison murder but denied any involvement in or knowledge of

the Morrison murder.      He claimed that he did not shoot Morrison,

that McMillian did not give him a gun or tell him to shoot

Morrison, and that he did not know who killed Morrison.                 Also

during this interview, Myers insisted on having McMillian charged

with sodomy, accusing McMillian of raping him several months

earlier in Conecuh County. There is evidence that Tate, Ikner, and

Benson coerced Myers into falsely accusing McMillian of sodomy so

that they could obtain custody of McMillian while constructing

evidence inculpating McMillian in the Morrison murder.             A warrant

was issued for McMillian's arrest on sodomy charges.

     The next day, Tate, Ikner, and Benson were called to the

Conecuh County Jail at the request of a Bill Hooks.          On the night

of the Morrison murder, almost seven months earlier, Hooks had

given a statement in which he claimed to have seen a white male

with a scar on his face and a black male whom he knew as "John
Dozier" leaving Jackson Cleaners in a greenish-blue pickup truck


                                     3
around the time of the murder.    No action was taken at the time,

however, because the officers did not know a "John Dozier."    When

interviewed by Tate, Ikner, and Benson, Hooks said that he had seen

a photograph of Myers in the newspaper and he identified Myers as

the white male whom he had seen at Jackson Cleaners on the day of

the Morrison murder.

     McMillian was arrested several days later on a highway near

his home for sodomy.   He was taken to the Monroe County jail to be

held until he was transported to Conecuh County.    Later that day,

Benson learned that Karen Kelly, a girlfriend of McMillian, wanted

to speak to him at the Escambia County Jail.    Tate and Ikner went

with Benson to interview Kelly.       She told them that on the day

after Morrison's murder, McMillian confessed to her that he had

killed the girl at Jackson Cleaners in Monroeville.      Three days

later Kelly signed a sworn statement relating what she had told

Tate, Ikner, and Benson.

     Based on the statements of Hooks and Kelly, capital murder

warrants were issued against McMillian and Myers for the Morrison

murder.   McMillian then was transferred to Escambia County and

charged with the unrelated murder of Pittman.     Myers already had

been charged in the Pittman murder.

     The next day, Tate, Ikner, and Benson interviewed Myers again.

Myers stated that he met McMillian on the morning of Morrison's

murder, drove McMillian to Jackson Cleaners in McMillian's truck,

and waited outside while McMillian went into the cleaners.       He
claimed that, three days later, McMillian told him that he had


                                  4
killed someone when he was at Jackson Cleaners.                    On several

subsequent     occasions, Myers gave statements revealing further

details about what he claimed happened on the day of the Morrison

murder.     McMillian alleges that all of these statements by Myers

were false and coerced by Tate, Ikner, and Benson.

     McMillian and Myers both were moved to the Conecuh County Jail

for a preliminary hearing on the sodomy charge against McMillian.

The hearing was continued. McMillian was transferred to the Monroe

County Jail, while Myers remained at the Conecuh County Jail.

During the night, two armed men broke into the Conecuh County Jail

and threatened Myers. Ikner, Benson, and an FBI agent investigated

the incident.      Ikner gave an oral report to the Monroe County

district attorney the next day.               The district attorney filed

motions to place McMillian and Myers in the custody of the Alabama

Department of Corrections to ensure their safety.             A Monroe County

Circuit Judge granted the motions.

     The    Department     of   Corrections     (the     "DOC")   incarcerated

McMillian    and   Myers   on   death   row   at   the   Holman   Correctional

Facility.     McMillian alleges that Tate, Ikner, Benson, and DOC

officials conspired to place him on death row not to ensure his

safety but to punish and intimidate him.               McMillian remained on

death row until his trial approximately one year later.              Myers was

transferred back to the Monroe County Jail for about four months

but then was returned to Holman's death row.               McMillian alleges

that Myers was transferred back and forth from death row depending
on whether he cooperated with Tate, Ikner, and Benson's efforts to


                                        5
frame McMillian for the Morrison murder. While McMillian and Myers

were on death row, one inmate was executed in the electric chair.

     Myers was the prosecution's key witness at McMillian's trial.

Neither the prosecution nor the defense called Kelly to testify.

The jury convicted McMillian of capital murder.            He was sentenced

to death.

     Eventually, Myers and several other witnesses recanted their

trial testimony. In addition, McMillian learned that the state had

withheld    exculpatory    and   impeachment    evidence    from   him.     On

McMillian's petition for post-conviction relief under Ala. R. Crim.

P. 32, the Alabama Court of Criminal Appeals reversed McMillian's

conviction because of the state's failure to disclose exculpatory

and impeachment evidence.        McMillian v. State, 616 So. 2d 933 (Ala.

Crim. App. 1993).        The state then dismissed the murder charge

against McMillian and released him from prison.                This lawsuit

followed.


                          II. PROCEDURAL HISTORY

      McMillian brought suit pursuant to 42 U.S.C. § 1983 against

Tate, Ikner, Benson, and various other defendants who are not

parties    to   this   appeal.    In   a   twenty-seven    count   complaint,

McMillian alleges violations of his federal constitutional rights,

as well as pendent state constitutional and tort claims.                  On a

motion to dismiss, the district court dismissed Monroe County,




                                       6
                                                                                   1
Alabama, and all official capacity claims, from the suit.                              The

court also dismissed many of the claims asserted against various

defendants         in    their     individual       capacities.         The     remaining

defendants later moved for summary judgment, asserting qualified

immunity, among other defenses.

     The      district        court    granted    summary     judgment        to   various

defendants on many of McMillian's claims. The court denied summary

judgment, however, on a number of the claims against Tate, Ikner,

and Benson.        Because these claims form the basis of this appeal, we

describe      the       district    court's   resolution      of   them       on   summary

judgment in some detail.



A.   Count One: Pretrial Detention on Death Row

     In Count One, McMillian alleges that his incarceration on

death       row    while      a    pretrial   detainee       violated     his      clearly

established due process rights under the Fourteenth Amendment.

McMillian alleges that Tate, Ikner, and Benson conspired with DOC

officials to place and keep McMillian on death row prior to his

trial.      This pretrial detention on death row, McMillian avers, was

for the purpose of punishing and intimidating him.                        The district

court concluded that a genuine issue of fact exists as to whether

Tate, Ikner, and Benson conspired to detain McMillian on death row

for the purpose of punishing him rather than out of concern for his

safety.           Such    a   conspiracy,     the    court    held,     would      violate

        1
       In No. 95-6369, also decided today, we address McMillian's
permissive interlocutory appeal from the district court's order
dismissing Monroe County from the suit.

                                              7
McMillian's clearly established due process rights.

     The district court found that, while it is undisputed that two

armed men broke into the Conecuh County Jail and threatened Myers,

a genuine issue of material fact exists as to whether the armed men

made threats against McMillian. Tate, Ikner, and Benson claim that

McMillian was threatened; Myers states in an affidavit that he

never told them that McMillian was threatened.       The district court

determined that, if Myers is telling the truth, it would be

reasonable to infer that Tate, Ikner, and Benson were not genuinely

concerned with McMillian's safety and falsely told the district

attorney   that    McMillian   had   been   threatened   and   should   be

transferred from the county jails for his own safety.

     The district court found that the evidence shows a genuine

issue of fact as to the existence of a conspiracy between Tate,

Ikner, and Benson, and DOC officials.       There is evidence that Tate

made threatening and hateful remarks to McMillian suggesting that

Tate was more interested in punishing McMillian than in keeping him

safe and secure.    The DOC accepted custody of McMillian and Myers

even though (1) the state court had no authority under Alabama law

to order their transfers, (2) housing pretrial detainees violated

DOC policy, and (3) housing pretrial detainees on death row was

unprecedented. In addition, Tate, Ikner, and Benson exercised some

control over transfers to and from death row.            While McMillian

remained on death row, Myers was transferred back to the Monroe

County jail and then returned to death row about four months later.
The district court found that, drawing all inferences in favor of


                                     8
McMillian, the evidence with respect to the transfers supported two

crucial points:

            First, the transferring of Myers to Monroe
            County Jail and back to Holman's Death Row,
            apparently without any written court orders,
            shows   that   there   must  have   been  some
            communication and understanding between Monroe
            County law enforcement officials and the
            D.O.C. Defendants about why such transfers
            were taking place and ultimately why McMillian
            and Myers were really being held on Death Row.
            Second,   Myers'   statement   indicates  that
            Defendants were using Death Row as a means to
            punish, intimidate, and coerce Myers to
            testify against McMillian. If Defendants were
            using Death Row to punish Myers, it is
            reasonable to infer that Death Row was also
            being used to punish McMillian.

(R. 7-127 at 32.)



B.   Count Two: Suppression of Exculpatory and Impeachment Evidence

     In Count Two, McMillian alleges that Tate, Ikner, and Benson

suppressed and withheld exculpatory and impeachment evidence in

violation of his due process rights under the Fourteenth Amendment.

The district court found that McMillian had presented sufficient

evidence to raise genuine issues of material fact as to whether

Tate, Ikner, and Benson intentionally withheld three pieces of

evidence from the prosecutor: the June 3, 1987, statement by Myers;

a statement by an Isaac Daily; and a statement by a Miles Jackson.

The district court rejected Tate, Ikner, and Benson's claims of

qualified    immunity,   holding   that   intentionally   withholding

exculpatory and impeachment evidence from the prosecutor with no

reason to believe that the prosecutor had or knew of the evidence

violated clearly established law.
                                   9
     1.   The June 3, 1987, Statement By Myers

     The district court found that the June 3, 1987, statement by

Myers to Tate, Ikner, and Benson was exculpatory2 for McMillian and
that a genuine issue exists as to whether Tate, Ikner, and Benson

intentionally withheld the statement from the prosecutor.   In the

statement, Myers denied being involved in the Morrison murder or

knowing who committed the murder. He rejected repeated suggestions

that McMillian had put him up to killing Morrison.   He offered to

take a polygraph test.     The district court determined that the

statement was clearly exculpatory because it contradicted the trial

testimony of Myers, who was the prosecution's key witness against

McMillian.   The court found that the Morrison murder prosecutor

never received the tape of the statement because it was placed in

the Pittman murder file.    The court concluded that a reasonable

jury could infer from the circumstances that Tate, Ikner, and

Benson intended to keep the statement from the Morrison prosecutor.



     2.   The Isaac Daily Statement

     The district court found that a statement by Isaac Daily to

Benson and the Escambia County district attorney was exculpatory

for McMillian and that a genuine issue exists as to whether Benson

intentionally withheld the statement from the prosecutor.    Daily

states that, while at the Monroe County Jail, he overheard Myers

    2
       The district court's opinion uses the term "exculpatory" to
refer to both exculpatory evidence and impeachment evidence that is
required to be disclosed under Brady v. Maryland, 373 U.S. 83, 83
S. Ct. 1194 (1963), and its progeny. We use the district court's
terminology in describing its findings.

                                10
say that Myers and Kelly had killed Vicky Pittman and that Myers

and Kelly were plotting to blame the Pittman murder on McMillian.

The court determined that Daily's statement was clearly exculpatory

because    it    showed    that    Myers    was    willing   to    falsely     accuse

McMillian    of       murder.     The   court     found   that    the    evidence   is

undisputed that the Morrison murder prosecutor never received the

tape of the statement because it was placed in the Pittman murder

file.   The court concluded that a reasonable jury could infer from

the circumstances that Benson intended to keep the Daily statement

from the Morrison prosecutor.              The court found no evidence that

Tate and Ikner were involved in the suppression of the Daily

statement.



     3.     The Miles Jackson Statement

     The district court found that a statement by Miles Jackson to

Alabama Bureau of Investigation agent Barnett was exculpatory for

McMillian and that a genuine issue exists as to whether Tate,

Ikner, and Benson intentionally withheld the statement from the

Morrison    prosecutor.          Jackson    stated    that   he    was    in   Jackson

Cleaners at 10:30 on the morning of the murder and that Ronda

Morrison was alive and well. The court determined that the Jackson

statement       was    clearly    exculpatory      because   it    undermined       the

prosecution's theory of the timing of Morrison's murder.                            The

prosecution's theory was that the murder occurred between 10:15,

when another witness saw Morrison alive, and 10:45 or 10:50, when

Morrison was found dead.          The district court reasoned that Myers's

                                           11
testimony as to the events of the morning sounded credible with a

half-hour window but much less credible if the events must have

occurred in fifteen minutes.



C.    Count Three: Coercion of False Testimony

      In Count Three, McMillian alleges that Tate, Ikner, and Benson

pressured       various     witnesses   to      give   false   testimony   against

McMillian and threatened various witnesses to keep them from giving

exculpatory testimony for McMillian. The district court found that

McMillian had presented sufficient evidence to raise a genuine

issue of fact as to whether Tate, Ikner, and Benson pressured Myers

to   testify     falsely     against    McMillian.        Holding   that   clearly

established law prohibited state officials from using perjured

testimony to convict a defendant, the district court rejected Tate,

Ikner, and Benson's motion for summary judgment based on qualified

immunity.

      The court also found a genuine issue as to whether Tate

threatened Karen Kelly in an effort to influence her potential

testimony.        The district court found that Kelly had initially

implicated Myers, not McMillian, in the Morrison murder, and thus

was a potential defense witness.3               The district court held that any

interference with Kelly would be a per se violation of McMillian's

clearly       established    right   for     his   witnesses   to   be   free   from

government interference.          That Kelly was not called to testify at

          3
          As we explain in section IV.E., the district court
apparently misread the account of Kelly's statement. Kelly was
referring to the Pittman murder, not the Morrison murder.

                                           12
trial is irrelevant, according to the district court.



D.   The State Law Claims

     The   district   court   held        that   McMillian   had    presented

sufficient evidence to raise a genuine issue of material fact for

trial on McMillian's state law claims of malicious prosecution

(Count Twenty), abuse of process (Count Twenty-One), and outrage

(Count Twenty-Six) against Tate, Ikner, and Benson.            In addition,

the court held that there is a genuine issue of fact on another

outrage claim against Tate (Count Twenty-Five).                The district

rejected   Tate,   Ikner,   and   Benson's       arguments   that   they   are

protected by state law immunity.


                        III. ISSUES ON APPEAL

     We address five issues on this appeal: (1) whether Tate,

Ikner, and Benson are entitled to qualified immunity on McMillian's

claim that their actions in causing his pretrial detention on death

row violated his due process rights under the Fourteenth Amendment;

(2) whether Tate, Ikner, and Benson are entitled to qualified

immunity on McMillian's claim that they withheld exculpatory and

impeachment evidence from him in violation of due process; (3)

whether Tate, Ikner, and Benson are entitled to qualified immunity

on McMillian's claim that they knowingly used Myers's perjured

testimony to convict him in violation of due process; (4) whether

Tate is entitled to qualified immunity on McMillian's claim that he

intimidated Kelly into not giving exculpatory testimony; and (5)


                                     13
whether   Tate   is   entitled   to   state   law   sovereign   immunity   on

McMillian's state law claims.4


                             IV. DISCUSSION

A.   General Principles of Qualified Immunity

     In all but exceptional cases, qualified immunity protects

government officials performing discretionary functions5 from the

burdens of civil trials and from liability.            Lassiter v. Alabama

A & M University, 28 F.3d 1146, 1149 (11th Cir. 1994) (en banc).

Only when an official's conduct violates "clearly established

statutory or constitutional rights of which a reasonable person

would have known" is the official not protected by qualified

immunity.   Id. (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818,

102 S. Ct. 2727, 2738 (1982)).         To be "clearly established," the

law that the government official allegedly violated "must have


     4
       In addition, Tate, Ikner, and Benson argue that: (1) they
are entitled to quasi-judicial immunity on McMillian's claim that
their actions in causing his pretrial detention on death row
violated his due process rights under the Fourteenth Amendment; and
(2) they are entitled to quasi-prosecutorial immunity on
McMillian's claim that they withheld exculpatory evidence from the
prosecutor in violation of due process.       These arguments are
meritless and do not warrant further discussion. See 11th Cir. R.
36-1.

     Ikner and Benson also argue that the district court erred in
denying summary judgment on the state law tort claims in Count
Twenty (malicious prosecution), Count Twenty-One (abuse of
process), and County Twenty-Six (outrage).     They raise various
nebulous arguments about state law immunity. Their arguments are
meritless and do not warrant further discussion. See 11th Cir. R.
36-1.
     5
       It is undisputed that Tate, Ikner, and Benson were engaged
in discretionary functions at all relevant times.

                                      14
earlier been developed in such a concrete and factually defined

context to make it obvious to all reasonable government actors, in

the defendant's place, that 'what he is doing' violates federal

law."      Id. (quoting Anderson v. Creighton, 483 U.S. 635, 640, 107

S.   Ct.    3034,   3039   (1987)).    "For   qualified   immunity   to   be

surrendered, pre-existing law must dictate, that is, truly compel

. . . the conclusion for every like-situated, reasonable government

agent that what defendant is doing violates federal law in the

circumstances."      Id. at 1150.     The plaintiff bears the burden of

demonstrating that the defendant violated clearly established law.

Jordan v. Doe, 38 F.3d 1559, 1565 (11th Cir. 1994) (quotation marks

and citation omitted).



B.     Scope of Appellate Jurisdiction Over Interlocutory Appeals of
       Denials of Qualified Immunity Defense

       A district court's order denying a defense of qualified

immunity is an appealable final decision within the meaning of 28

U.S.C. § 1291 to the extent that it turns on a question of law.

Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S. Ct. 2806, 2817

(1985).      The Supreme Court recently construed this rule allowing

immediate appeals of denials of qualified immunity to permit

immediate appeals only of the purely legal issues of what law was

"clearly established" and whether the facts alleged violate that

law.       Johnson v. Jones, 115 S. Ct. 2151, 2156 (1995) (citing
Mitchell, 472 U.S. at 528 & n.9, 105 S. Ct. at 2817 & n.9).               The

Supreme Court held that when a district court denies summary

judgment in a qualified immunity case based on its resolution of a

                                      15
fact-related dispute--such as whether the evidence is sufficient to

show a genuine issue of fact for trial--the order is not an

immediately appealable final decision.            Id.

      McMillian contends that many of the arguments that Tate,

Ikner, and Benson raise on appeal are, in substance, challenges to

the district court's resolution of factual disputes.               As such,

McMillian contends, these issues are not cognizable on this appeal

under Johnson v. Jones .         Though McMillian's argument finds some

support in Johnson, this circuit has not construed Johnson to bar

immediate    appellate        review   of   fact-based   rulings    in   all

circumstances, and the Supreme Court's subsequent decision in

Behrens v. Pelletier, 116 S. Ct. 834 (1996), confirms that Johnson

did   not   work   such   a   constriction   of    interlocutory   appellate

jurisdiction over orders denying a qualified immunity defense.

      In Johnson v. Clifton, 74 F.3d 1087 (11th Cir. 1996), petition

for cert. filed, 64 U.S.L.W. 3742 (U.S. Apr. 25, 1996) (No. 95-

1743), we held that an appellate court may address a district

court's resolution of factual issues when the core qualified

immunity issue is also raised on appeal from a denial of summary

judgment.    Id. at 1091.       We reasoned that an appellate court may

address the factual issue of what conduct the defendant engaged in

because the issue is a necessary part of the core qualified

immunity analysis of whether the defendant's conduct violated

clearly established law.         Id.   See also Cottrell v. Caldwell , 85
F.3d 1480, (11th Cir. 1996); Dolihite v. Maughon, 74 F.3d 1027,

1034 n.3 (11th Cir. 1996).         If, as in Johnson v. Jones, only the


                                       16
factual issue of evidentiary sufficiency is raised on appeal, a

final, collateral order is not being appealed, and the appellate

court has no jurisdiction to hear the case.              Johnson v. Clifton, 74
F.3d at 1091.    But so long as the core qualified immunity issue is

raised on appeal, a final, collateral order is being appealed, and

the appellate court has jurisdiction to hear the case, including

challenges to the district court's determination that genuine

issues of fact exist as to what conduct the defendant engaged in.

Id.; Cottrell, -- F.3d --.

     Even   when    the    core   qualified      immunity      issue   is   raised,

however,    we     may    decline   to        review    the    district     court's

determination of the facts for purposes of summary judgment.                   See

Johnson v. Clifton, 74 F.3d at 1039.               "[W]e are not required to

make our own determination of the facts for summary judgment

purposes;   we   have     discretion     to    accept    the   district     court's

findings, if they are adequate."          Cottrell, -- F.3d at --,          (citing

Johnson v. Jones, 115 S. Ct. at 2159).                 We follow that approach

here,6 for the district court's determination of the genuine issues

for trial is exhaustive and detailed.             Rather than undertaking our

own review of the record in the light most favorable to McMillian

to determine the facts for purposes of summary judgment, we accept

the district court's determination of the relevant facts for


       6
         We make one exception to this approach.     The district
court's finding as to the content of a statement by Karen Kelly
appears to have been based entirely on a misreading of the record.
The misreading is obvious, and McMillian does not dispute that the
finding is based on a misreading.     Thus, in section IV.E., we
simply correct this mistake.

                                         17
purposes of summary judgment and, using those facts, analyze

whether    Tate,    Ikner,    and   Benson's       conduct   violated   clearly

established law.        See Cottrell, -- F.3d at --,           (following same

approach).

     We     emphasize       that    we    accept     the     district   court's

determinations of the facts only for purposes of this interlocutory

appeal.    At trial, it may turn out that these "facts" are not the

real "facts."      As we explained in Cottrell,

             a defendant who does not win summary judgment
             on qualified immunity grounds may yet prevail
             on those grounds at or after trial on a motion
             for a judgment as a matter of law. . . . What
             we decide in this interlocutory appeal is only
             whether the district court should have granted
             summary   judgment   on   qualified   immunity
             grounds.

-- F.3d at --, (citations omitted) (quoting Kelly v. Curtis, 21
F.3d 1544, 1546-47 (11th Cir. 1994)).             Johnson v. Jones does not

affect the scope of appellate review after final judgment.



C.   Pretrial Detention on Death Row

     In Count One, McMillian alleges that his incarceration on

death     row   while   a    pretrial     detainee    violated    his   clearly

established due process rights.               McMillian alleges that Tate,

Ikner, and Benson conspired with DOC officials to place and keep

McMillian on death row prior to his trial for the purpose of

punishing and intimidating him.



     1.      McMillian States a Fourteenth Amendment Claim
     Tate contends that Count One does not state a Fourteenth

                                         18
Amendment claim.     "A necessary concomitant to the determination of

whether   the    constitutional      right     asserted    by   a   plaintiff   is

'clearly established' at the time the defendant acted is the

determination of whether the plaintiff has asserted a violation of

a constitutional right at all."            Jordan, 38 F.3d at 1564 (quoting

Siegert v. Gilley, 500 U.S. 226, 232, 111 S.Ct 1789, 1793 (1991)).

Thus, before we address whether Tate, Ikner, and Benson violated

clearly   established       law      in    allegedly      causing    McMillian's

confinement on death row, we examine McMillian's allegations to

determine whether he asserts a cognizable constitutional claim.

Id.

      Tate argues that McMillian cannot state a Fourteenth Amendment

claim simply by showing that he, Ikner, and Benson subjectively

intended to punish McMillian by causing his pretrial detention on

death row.       According to Tate, McMillian states a Fourteenth

Amendment claim only if the pretrial detention was not rationally

related to a legitimate non-punitive governmental objective. Tate,

Ikner, and Benson argue that McMillian's transfer to death row was

rationally      related   to   the    legitimate    objective       of   ensuring

McMillian's safety.

      Due process prohibits a state from punishing a pretrial

detainee at all until he is lawfully convicted of a crime.                Bell v.
Wolfish, 441 U.S. 520, 535, 99 S. Ct. 1861, 1872 (1979); Hamm v.

Dekalb County, 774 F.2d 1567, 1572 (11th Cir. 1985), cert. denied,

475 U.S. 109, 106 S. Ct. 1492 (1986).               To determine whether a

condition of pretrial detention amounts to punishment, we must


                                          19
decide whether        the condition is imposed for the purpose of

punishment      or   whether      it   is    incident   to   some     legitimate

governmental purpose.        Bell, 441 U.S. at 538, 99 S. Ct. at 1873.
Contrary to Tate's contention, a showing of an intent to punish

suffices to show unconstitutional pretrial punishment.                Bell, 441
U.S. at 538 & n.20, 99 S. Ct. at 1873-74 & n.20; Hamilton v. Lyons,

74 F.3d 99, 104 (5th Cir. 1996) (stating that expressed intent by

officers   to    punish    pretrial     detainee     shows   unconstitutional

pretrial punishment); Hause v. Vaught , 993 F.2d 1079, 1085 (4th

Cir. 1993) (same), cert. denied, 114 S. Ct. 712 (1994).                An intent

to punish may be inferred when a condition of pretrial detention is

not reasonably related to a legitimate governmental goal; for

example, an intent to punish may be inferred when the condition is

excessive in relation to the legitimate purpose assigned to it.

Bell, 441 U.S. at 538, 99 S. Ct. at 1874; Hamilton, 74 F.3d at 104.

     The   district       court    found     that   McMillian   had   presented

sufficient evidence to raise a genuine issue of fact as to whether

Tate, Ikner, and Benson conspired to detain McMillian on death row

for the purpose of punishing him.            To the extent that Tate, Ikner,

and Benson argue that McMillian was transferred for the purpose of

ensuring his safety, they simply take issue with the district

court's conclusion that McMillian has raised a genuine issue of

fact as to whether the purpose of the transfer was punishment.               As

we have explained, we do not address on this appeal challenges to




                                        20
the district court's factual determinations.                     See section IV.B.7

To the extent that Tate, Ikner, and Benson argue that a pretrial

detainee may be subjected to adverse8 conditions of confinement for
the   purpose      of   punishment   so    long    as    there    is   a    legitimate

alternative reason for the confinement, regardless of whether the

legitimate reason in fact motivated the defendants' actions, they

are   simply      wrong.    An   express       purpose   to   punish       establishes

unconstitutional pretrial punishment.              Bell, 441 U.S. at 538-39 &

n.20, 99 S. Ct. at 1873-74 & n.20; Hamilton, 74 F.3d at 104; Hause,
993 F.2d at 1085.9           Here, the district court concluded that

McMillian had presented sufficient evidence of a purpose to punish

to satisfy his burden on summary judgment. Therefore, we hold that

McMillian states a claim for unconstitutional pretrial punishment.




      7
      For the same reason, we reject Ikner and Benson's contention
that they played no role in McMillian's placement on death row.
The district court found that a genuine issue exists as to whether
Ikner and Benson lied about the results of their investigation of
the break-in at the Conecuh County jail and conspired with Tate and
DOC officials to put McMillian on death row.
          8
       Tate suggests that being confined on death row is no worse
than being confined at the local jail. Such a suggestion borders
on the frivolous.
              9
          Whether a condition of confinement is related to a
legitimate governmental purpose is relevant as circumstantial
evidence of whether the condition was imposed for the purpose of
punishment. At trial, Tate, Ikner, and Benson may present evidence
and argue that they transferred McMillian to death row not to
punish him but rather for the legitimate purpose of ensuring his
safety. Defendants cannot, however, obtain summary judgment simply
by arguing that a legitimate purpose for the transfer exists when
there is a genuine issue as to whether McMillian was transferred
for that legitimate purpose or for the unconstitutional purpose of
punishment.

                                          21
      2.     Clearly Established Law Prohibited Placing a Pretrial
             Detainee on Death Row for the Purpose of Punishment

      Qualified immunity shields Tate, Ikner, and Benson from the

burdens of trial and from liability unless transferring McMillian

to   death   row    for     the    purpose    of    punishment   violated     clearly

established law.          Lassiter, 28 F.3d at 1149.             Tate, Ikner, and

Benson     argue    that     the    law   governing      whether       conditions   of

confinement        amount    to     pretrial       punishment    was    not   clearly

established at the time of McMillian's transfer.

      When McMillian was transferred to Holman's death row, clearly

established law in this circuit prohibited imposing on a pretrial

detainee conditions of detention that amount to punishment.                         See

Bell, 441 U.S. at 535, 99 S. Ct. at 1872; Hamm, 774 F.2d at 1572.

The issue for qualified immunity purposes, however, is not whether

the due process right not to be punished before conviction was

clearly established.          The proper inquiry is whether it was clearly

established that transferring a pretrial detainee to death row for

the purpose of punishment violates due process.

      To be "clearly established," the law that the government

official allegedly violated "must have earlier been developed in

such a concrete and factually defined context to make it obvious to

all reasonable government actors, in the defendant's place, that

'what he is doing' violates federal law."                  Lassiter, 28 F.3d at
1149 (quotation marks and citation omitted). We have found no case

with facts similar to McMillian's allegations.                    The pre-existing

case law prohibiting conditions of pretrial detention that amount

to punishment involved conditions such as double-bunking, mail

                                             22
restrictions, search policies, Bell, 441 U.S. 520, 99 S. Ct. 1861,

overcrowding, unsanitary food, and lack of adequate medical care,

Hamm, 774 F.2d 1567.
       Nevertheless, for the law to be clearly established, a court

need not have found the very action in question unlawful; what is

essential is that the action's unlawfulness be apparent in light of

pre-existing law.           Jordan, 38 F.3d at 1566.             We do not view the

absence       of   a   case    factually        similar    to     the     extraordinary

allegations in this case as an indication that the law was not

clearly established that confining a pretrial detainee on death row

to punish him is unconstitutional.                   Bell's prohibition on any

pretrial punishment, defined to include conditions imposed with an

intent to punish, should have made it obvious to all reasonable

officials in Tate, Ikner, and Benson's place that holding McMillian

on death row to punish him before he was tried violated McMillian's

due process rights.           If McMillian's allegations are true, Tate,

Ikner,    and      Benson     violated     McMillian's          clearly      established

constitutional rights. Therefore, they are not entitled to summary

judgment based on qualified immunity.

       Tate    contends       that   his   purpose        in    causing      McMillian's

detention on death row may not be considered in determining whether

he is entitled to qualified immunity.               According to Tate, Harlow's
objective reasonableness standard precludes any inquiry into a

defendant's subjective intent, even when intent is an element of

the underlying constitutional claim.                 Thus, Tate argues that we

must   ignore      the   existence    of   a     genuine       issue    as   to   whether


                                           23
defendants transferred McMillian to death row for the purpose of

punishment.        The only question for purposes of qualified immunity,

Tate contends, is whether a "reasonable officer, knowing what Tate

knew about the Conecuh County break-in, could have thought it

lawful to request McMillian's transfer."               (Appellant Tate's Br. at

38.)        In other words, Tate contends that he is entitled to

qualified immunity if some reasonable official, acting with no

intent      to    punish   McMillian,   could   have    thought    it   lawful   to

transfer McMillian to death row in light of the break-in.

       Our precedent compels us to reject Tate's contention.                  Like

every other circuit that has considered the issue, we have held

that intent or motivation may not be ignored when intent or

motivation is an essential element of the underlying constitutional

violation.         Edwards v. Wallace Community College , 49 F.3d 1517,

1524 (11th Cir. 1995).10            A purpose to punish is an essential

element      of    a   pretrial   punishment    claim    under    the   Fourteenth

Amendment.         Hence, Tate, Ikner, and Benson's purpose must be

       10
          Accord, Thompson v. Vickers, 26 F.3d 603, 607 (5th Cir.
1994); Branch v. Tunnell, 937 F.2d 1382, 1385-86 (9th Cir. 1991);
Auriemma v. Rice, 910 F.2d 1449, 1453 (7th Cir. 1990) (en banc),
cert. denied, 501 U.S. 1204, 111 S. Ct. 2796 (1991); Siegert v.
Gilley, 895 F.2d 797, 801-812 (D.C. Cir. 1990), aff'd on other
grounds, 500 U.S. 226, 111 S. Ct. 1789 (1991); Poe v. Haydon, 853
F.2d 418, 431 (6th Cir. 1988), cert. denied, 488 U.S. 1007, 109
S. Ct. 788 (1989); Turner v. Dammon, 848 F.2d 440, 445 n.3 (4th Cir.
1988); Pueblo Neighborhood Health Centers, Inc. v. Losavio, 847
F.2d 642, 648 (10th Cir. 1988); Musso v. Hourigan , 836 F.2d 736,
743 (2nd Cir. 1988).

     Tate acknowledges our precedent and this overwhelming
persuasive authority but contends that the Edwards court and all of
the other courts that have considered the issue are wrong. We are
bound by Edwards and, in any event, are unpersuaded by Tate's
argument.

                                        24
considered in this case, just as discriminatory intent must be

considered when an equal protection violation is asserted, see
Ratliff v. DeKalb County, Ga., 62 F.3d 338, 341 (11th Cir. 1995);

Edwards, 49 F.3d   at   1524,   and    intent    or    motivation   must   be

considered when certain First Amendment claims are asserted, see,

e.g., Tompkins, 26 F.3d at 607 (alleged retaliatory transfer of

government employee);         Losavio, 847 F.2d     at   648   (alleged

interference with speech); Musso, 836 F.2d at 743 (alleged content-

based censorship at school board meeting).                When Tate, Ikner, and

Benson's purpose to punish is considered, there is no question that

their alleged conduct violated clearly established law.11



D.   Suppression of Exculpatory and Impeachment Evidence

     In Count Two, McMillian alleges that Tate, Ikner, and Benson

withheld exculpatory and impeachment evidence in violation of his

due process rights under the Fourteenth Amendment.                 The district

court found that McMillian had presented sufficient evidence to

raise genuine issues of material fact as to whether Tate, Ikner,

and Benson intentionally withheld several pieces of exculpatory and

impeachment evidence from the Morrison prosecutor.                 The district

court rejected defendants' claims of qualified immunity, holding

     11
       We note that neither Tate, Ikner, nor Benson contends that
the district court applied the wrong standard on summary judgment
in evaluating McMillian's evidence of their purpose. Therefore, we
need not address the quantum or quality of evidence of intent
necessary to overcome a defendant's motion for summary judgment
when the motion is based on qualified immunity grounds. See, e.g.,
Tompkins, 26 F.3d at 608-609; Hull v. Cuyahoga Valley Bd. of Educ.,
926 F.2d 505, 512 (6th Cir.), cert. denied, 501 U.S. 1261, 111
S. Ct. 2917 (1991); Losavio, 847 F.2d at 649.

                                      25
that intentionally withholding exculpatory or impeachment evidence

from the prosecutor with no reason to believe that the prosecutor

had or knew of the evidence violated clearly established law under

Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).



     1.    McMillian States a Claim for a Brady Violation12

     Brady protects an accused's due process right to a fair trial.

Id. at 87, 83 S. Ct. at 1197.    In Brady, the Supreme Court held

that "the suppression by the prosecution of evidence favorable to

an accused upon request violates due process where the evidence is

material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution."   Id., 83 S. Ct. at 1197-98.

Brady requires disclosure of both exculpatory and impeachment

evidence that is material.   See Giglio v. United States, 405 U.S.
12
          We note that neither Tate, Ikner, nor Benson question
whether a claim for a Brady violation may be asserted under § 1983.
Though we have never explicitly addressed whether claims for Brady
violations are cognizable under § 1983, several other circuits have
permitted § 1983 suits for money damages to be asserted for Brady
violations. See, e.g., Carter v. Burch, 34 F.3d 257, 263-64 (4th
Cir. 1994) (affirming jury verdict against police officer for
withholding exculpatory evidence that should have been disclosed
under Brady), cert. denied, 115 S. Ct. 1101 (1995); McDonald v.
State of Illinois, 557 F.2d 596, 603 (7th Cir.) (holding that Brady
violation states claim under § 1983), cert. denied, 434 U.S. 966,
98 S. Ct. 508 (1977); Hilliard v. Williams, 516 F.2d 1344, 1349-50
(6th Cir. 1975) (holding that allegation that state investigator
withheld exculpatory evidence in violation of Brady states § 1983
claim), vacated on other grounds, 424 U.S. 961, 96 S. Ct. 1453
(1976), on remand, 540 F.2d 220, 222 (1976) (affirming judgment
against investigator); Carter v. Harrison, 612 F. Supp. 749, 758
(E.D.N.Y. 1985) (holding that claim against police officer for
failing to turn exculpatory evidence over to prosecutor is
cognizable under § 1983). We agree that § 1983 provides a cause of
action for a violation of the due process right to a fair trial
that is protected by Brady.

                                26
150, 153-54, 92 S. Ct. 763, 766 (1972).            Evidence is material if

its suppression undermines confidence in the outcome of the trial.

Kyles v. Whitley, 115 S. Ct. 1555, 1566 (1995).
     The Supreme Court has not explicitly addressed the disclosure

duties of the police and other investigators under Brady.               This

court has noted, however, that investigators have no duty to

disclose exculpatory and impeachment evidence to the defense.

Kelly v. Curtis, 21 F.3d at 1552. 13         The Constitution imposes the

duty to disclose exculpatory and impeachment evidence to the

defense on the prosecutor.     Id.         See also Walker v. City of New

York, 974 F.2d 293, 299 (2nd Cir. 1992),           cert. denied, 507 U.S.
14
961, 113 S. Ct. 1387 (1993).                 Investigators   satisfy   their

obligations under Brady when they turn exculpatory and impeachment

evidence over to the prosecutor.          Walker, 974 F.2d at 299; Jones v.

    13
       Though Kelly was a § 1983 action for illegal detention, not
for a Brady violation, we drew on Brady principles to define a
police officer's duties to disclose evidence.
     14
        The Second Circuit has advanced sound reasons for placing
the obligation to disclose evidence to the defense on the
prosecutor:

          It is appropriate that the prosecutors, who
          possess the requisite legal acumen, be charged
          with the task of determining which evidence
          constitutes Brady material that must be
          disclosed to the defense.    A rule requiring
          the police to make separate, often difficult,
          and perhaps conflicting, disclosure decisions
          would create unnecessary confusion. It also
          would ignore the fact that the defendant's
          appropriate   point   of  contact   with   the
          government during litigation is the prosecutor
          and not those who will be witnesses against
          him.

Walker, 974 F.2d at 299.

                                   27
City of Chicago, 856 F.2d 985, 995 (7th Cir. 1988).                 If they have

reason to believe that the prosecutor already has the exculpatory

and impeachment evidence, though, investigators have no duty to

disclose the evidence.        Kelly, 21 F.3d at 1552.

       On appeal, neither Tate, Ikner, nor Benson disputes that an

investigator    has    a   duty   under   Brady   to   turn    exculpatory    and

impeachment evidence over to the prosecutor.             Nor do they dispute

that   the    evidence     that   they    allegedly    suppressed     was   Brady

material.     Instead, Tate argues that he had reason to believe that

the prosecutor knew about the exculpatory and impeachment evidence

because Ikner, the prosecutor's investigator, knew of the evidence.

Ikner and Benson argue that Brady did not require them to turn the

evidence at issue over to the prosecutor in the circumstances of

this case.15    Ikner and Benson also argue that they could not have

known, when they acquired the evidence, that the evidence would

turn out to be exculpatory.

       In arguing that he had reason to believe that the prosecutor

was aware of the exculpatory and impeachment evidence, Tate relies

on our decision in Kelly v. Curtis, 21 F.3d 1544.                   Plaintiff in

Kelly sued     three     police   detectives   under    §    1983   for   illegal

detention, among other claims.           Plaintiff had spent a year in jail

on drug charges that eventually were dropped.               He alleged that the

detectives concealed from the prosecutor a lab report revealing

         15
           Ikner and Benson also dispute the district court's
determination that a genuine issue exists as to whether they
intentionally withheld evidence. As we have explained, we do not
address on this appeal challenges to the district court's fact-
based rulings. See section IV.B.

                                         28
that the substance on his possession was not cocaine. The district

court denied the detectives' motion for summary judgment, holding

that the detectives had a legal obligation to ensure that the judge

or prosecutor was aware of all exculpatory evidence.         Id. at 1549.

We reversed, holding that the police have no duty to disclose

exculpatory evidence when they have reason to believe that the

prosecutor already is aware of the evidence.           Id. at 1552.     In

Kelly, the detectives had reason to believe that the prosecutor was

aware of the lab report because the report listed the district

attorney's office as a recipient and the state lab had a practice

of sending a copy directly to the prosecutor.         Id.

     Tate argues that he had even more reason to believe that the

prosecutor was aware of the exculpatory and impeachment evidence

than the detective in      Kelly because Ikner, who was part of the

prosecutor's office, knew of the evidence.             We agree that a

prosecutor's investigator's awareness of exculpatory or impeachment

evidence usually will give other investigators reason to believe

that the prosecutor is aware of the evidence.           But Tate cannot

avail himself of that argument, for he allegedly conspired with

Ikner to withhold the evidence from the prosecutor. Thus, far from

having reason to believe that the prosecutor was aware of the

evidence, Tate allegedly knew that the prosecutor was not aware of

the evidence.      Kelly, therefore, is inapplicable to this case.
     Ikner and Benson argue that they did not violate Brady because

the exculpatory and impeachment evidence was acquired during the

Pittman   murder    investigation   rather   than   during   the   Morrison


                                    29
investigation. Thus, they argue, the evidence properly was left in

the Pittman file rather than in the Morrison file.     This argument

is meritless.    Ikner and Benson were investigating the Pittman

murder contemporaneously with the Morrison murder.     McMillian and

Myers were charged in both murders. Regardless of which murder was

being investigated at the precise moment the evidence was acquired,

Ikner and Benson had an obligation under Brady to give evidence

that was favorable to McMillian in the Morrison murder to the

Morrison prosecutor.16



     2.    Clearly Established Law Prohibited Police Suppression of
           Exculpatory and Impeachment Evidence

     Tate, Ikner, and Benson are protected by qualified immunity

unless their actions violated clearly established law.            Pre-

existing law as of 1987 and 1988, when they acted, must have made

it obvious to every like-situated, reasonable government agent that

withholding the exculpatory and impeachment evidence from the

Morrison   murder    prosecutor   violated   federal   law   in   the

circumstances.      Lassiter, 28 F.3d at 1150.    Citing the Fifth

Circuit's decision in    Geter v. Fortenberry, 849 F.2d 1550, 1559

(5th Cir. 1988), the district court held that in 1987 and 1988 a


    16
       Ikner and Benson also argue that they reasonably could have
believed that McMillian's attorneys, who were representing him in
both the Morrison murder and the Pittman murder, would pursue
discovery in the Pittman murder and thus find in the Pittman file
the material favorable to McMillian in the Morrison murder. This
argument should be addressed to the factfinder at trial; the
district court determined that there is evidence that Ikner and
Benson placed the evidence in the Pittman file for the purpose of
concealing it from McMillian.

                                  30
police officer had a clearly established duty under Brady to not

intentionally withhold exculpatory or impeachment evidence from the

prosecutor.

     We agree with the Fifth Circuit that clearly established law

in 1987 and 1988 prohibited the police from concealing exculpatory

or impeachment evidence.          See Geter, 849 F.2d at 1559.17      Brady and

its progeny made clear that an accused's due process rights are

violated when the prosecution fails to disclose exculpatory or

impeachment evidence to the defense, regardless of whether the

prosecutor himself acted in bad faith or even knew of the evidence.

See Giglio v. United States, 405 U.S. at 153-54, 92 S. Ct. at 766.

Our case law clearly established that an accused's due process

rights         are   violated   when   the    police   conceal   exculpatory   or

impeachment evidence. Freeman v. State of Georgia, 599 F.2d 65, 69

(5th Cir. 1979),          cert. denied, 444 U.S. 1013, 100 S. Ct. 661

(1980).18        We had explained:

                 The police are also part of the prosecution,
                 and the taint on the trial is no less if they,
                 rather than the State's Attorney, were guilty
                 of the nondisclosure . . . The duty to
                 disclosure [sic] is that of the state, which
                 ordinarily   acts  through   the   prosecuting
                 attorney; but if he too is the victim of
                 police    suppression    of    the    material
                 information, the state's failure is not on
                 that account excused.

     17
       Geter itself cannot clearly establish that Tate, Ikner, and
Benson had a duty to turn the exculpatory and impeachment evidence
over to the prosecutor because Geter was decided by another
circuit.
          18
        Decisions of the former Fifth Circuit rendered prior to
October 1, 1981, are binding on this court.    Bonner v. City of
Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                             31
Id. at 69-70 (citations omitted).             See also Ross v. Hopper , 716
F.2d 1528, 1534 (11th Cir. 1983) (holding that any information

obtained by law enforcement officers in course of investigation

must be attributed to prosecutor for purposes of Brady violation);

United States v. Antone, 603 F.2d 566, 569-70 (5th Cir. 1979)

(imputing knowledge of state investigators to federal prosecutors

in determining whether there was Brady violation).                  Thus, pre-

existing law in this circuit clearly established that withholding

Brady        material   from   the   prosecutor,   and   thus   preventing   its

disclosure to the defense, violates an accused's due process

rights.19

     Our conclusion that Tate, Ikner, and Benson's duties under

Brady were clearly established does not end the inquiry.                     It

remains to be determined whether a reasonable officer in Tate,

Ikner, and Benson's position would know, when they acted, that the

evidence withheld from the prosecutor was material, that is, that


        19
        Though we had made it clear that the police cause a Brady
violation by withholding material exculpatory or impeachment
evidence, we had never squarely held that it is the police who
violate Brady, as opposed to "the state," when the police fail to
turn exculpatory evidence over to the prosecutor. Several other
courts had held that the police violate Brady by failing to give
exculpatory or impeachment evidence to the prosecutor.          See
Hilliard v. Williams, 516 F.2d at 1349-50; Carter v. Harrison, 612
F. Supp. 749, 757-58 (E.D.N.Y. 1985). See also Campbell v. State of
Maine, 632 F. Supp. 111, 121-22 (D. Me. 1985) (noting that police
officer in possession of exculpatory evidence has duty to turn it
over to prosecutor), aff'd, 787 F.2d 776 (1st Cir. 1986); Hauptmann
v. Wilentz, 570 F. Supp. 351, 389 (D.N.J. 1983) (noting that police
have duty to disclose exculpatory evidence to the prosecutor),
aff'd, 770 F.2d 1070 (3rd Cir. 1985), cert. denied, 474 U.S. 1103,
106 S. Ct. 887 (1986). Neither Tate, Ikner, nor Benson contend that
the absence of such a holding in this circuit rendered their duties
under Brady any less clearly established.

                                         32
withholding the evidence would undermine confidence in the outcome

of McMillian's trial.   For if a reasonable officer would not know

that the exculpatory and impeachment evidence was material, he

would not know that "what he is doing" violates federal law in the

circumstances.   See Lassiter, 28 F.3d at 1149.

     The standard of materiality at the time Tate, Ikner, and

Benson acted is the same standard applicable today.        See Kyles v.

Whitley, 115 S. Ct. at 1565-66. Evidence is material and therefore

must be disclosed if there is a reasonable probability that, if the

evidence is suppressed, the result of the proceeding will be

different.   Id. at 1565 (quoting United States v. Bagley, 473 U.S.
667, 682, 105 S. Ct. 3375, 3383 (1985)).     A reasonable probability

of a different result is shown when the suppression of evidence

would undermine confidence in the outcome of the trial.           Id. at

1566 (quoting Bagley, 473 U.S. at 678, 105 S. Ct. at 3381).           In

evaluating   materiality,   suppressed   evidence   must   be   evaluated

collectively, not item-by-item.    Id. at 1567.

     The district court held that several pieces of withheld

evidence were clearly exculpatory.20     However, the district court

did not ask whether every reasonable official in the position of

Tate, Ikner, and Benson would understand that withholding those

particular pieces of evidence would undermine confidence in the

outcome of McMillian's trial.    The court viewed the evidence with

the benefit of hindsight, knowing what evidence actually was

     20
       The district court's opinion uses "clearly exculpatory" to
refer to both exculpatory and impeachment evidence required to be
disclosed under Brady.

                                  33
presented at trial, and agreed with the Alabama Court of Criminal

Appeals that the evidence withheld was material.               But Tate, Ikner,

and Benson did not have the benefit of knowing exactly how the

totality of the evidence would play out at trial.              It is from their

perspective that the district court should have analyzed whether

the evidence was material, and we remand for the district court to

do so.21



E.   Coercion of False Testimony

     The   district    court   found        that   McMillian    had   presented

sufficient evidence to raise a genuine issue of material fact as to

whether Tate, Ikner, and Benson coerced Myers into testifying

falsely against McMillian. The court reasoned that if Tate, Ikner,

and Myers indeed coerced Myers into perjuring himself, they knew

that Myers's testimony was false, and thus may be liable for

causing the state to use perjured testimony to convict McMillian.

The court rejected Tate, Ikner, and Benson's qualified immunity

defense    because    it   concluded        that   clearly   established   law

prohibited state officials from knowingly using perjured testimony

to convict a defendant.


      21
        We are unable to determine from the complaint and record
exactly when it is that McMillian alleges that Tate, Ikner, and
Benson should have realized that the withheld evidence was
material. It is not clear whether McMillian's claim is that Tate,
Ikner, and Benson should have realized the evidence's materiality
when they acquired it, sometime later but before trial, at trial as
the evidence unfolded, or after trial. On remand, the district
court will have to determine McMillian's precise claim before
deciding whether a reasonable official would have known that the
suppressed evidence was material.

                                       34
     On appeal, Tate contends that his actions did not cause a

violation of clearly established law.       We disagree.    Clearly

established law prohibited a state from knowingly using perjured

testimony.   See Napue v. Illinois, 360 U.S. 264, 269, 79 S. Ct.
1173, 1177 (1959); Pyle v. Kansas, 317 U.S. 213, 216, 63 S. Ct.
177, 178-79 (1942); Mooney v. Holohan, 294 U.S. 103, 112, 55 S. Ct.
340, 342 (1935).   Tate contends that the facts of these cases are

not materially similar to the facts here.   Again, we disagree.   The

material fact, in those cases and here, is that there is evidence

that the state knowingly used perjured testimony.22   If McMillian's

allegations are true, every reasonable official should have known

that coercing Myers to testify falsely would violate McMillian's

constitutional rights.

     Tate, Ikner, and Benson contend that Myers's testimony was not

false and, even if it was, they could not have known that it was

false.   However, the district court found that genuine issues of

fact exist as to whether Tate, Ikner, and Benson pressured Myers

into testifying falsely and as to whether he testified falsely. As

    22
       Tate contends that these cases established the standard for
"knowing use of perjured testimony" in criminal cases. He argues
that the standard for § 1983 liability for using perjured testimony
is different and, in any event, was not clearly established. We
disagree.

     Napue, Pyles, and Mooney clearly established the law. To the
extent that Tate argues that we must look solely to § 1983 cases to
discover clearly established law, his argument is frivolous. Tate
is correct to the extent that he argues that an official will not
always be subject to § 1983 liability for violating constitutional
rights. But that is because he is protected by qualified immunity,
not because constitutional standards vary depending on whether a
constitutional violation is alleged in a criminal proceeding or a
§ 1983 action.

                                35
we have explained, we do not address challenges to such factual

rulings by the district court on this appeal.            See section IV.B.

       The district court also found that McMillian had presented

sufficient evidence to raise a genuine issue of fact as to whether

Tate threatened Karen Kelly. The district court described Kelly as

a potential defense witness because she initially implicated Myers,

but not McMillian, in the Morrison murder.              The court found it

irrelevant that the defense never called nor intended to call Kelly

to testify. The court held that clearly established law prohibited

the state from interfering with defense witnesses.

       Tate contends that McMillian has failed to state a claim for

a constitutional violation because McMillian has not alleged that

Kelly could have given any testimony favorable to McMillian.               He

argues that there is no evidence in the record that Kelly initially

implicated only Myers in the Morrison murder.            Tate contends that

the district court mistakenly read a statement by Kelly about the

Pittman murder to refer to the Morrison murder. McMillian does not

deny   that   the   district   court    misread   the   account   of   Kelly's

statement.     Instead, McMillian argues that the district court's

ruling is a fact-based ruling that we may not address on this

appeal under Johnson v. Jones.

       In this instance only, we depart from our approach of not

reviewing the district court's determination of the facts for

purposes of summary judgment.          The district court's determination

appears to be based entirely on a misreading of an account of a

statement by Kelly.      In it, Kelly initially implicates only Myers


                                       36
in the Pittman murder, but the district court read the account to

refer to the Morrison murder.     McMillian does not contend that the

district court did not misread the account, and he points to no

other evidence that Kelly was a potential defense witness. Indeed,

McMillian's complaint does not even mention Kelly.          Thus, because

Kelly was not a potential defense witness, Tate did not violate

McMillian's clearly established rights in allegedly threatening

Kelly.     We hold that the district court erred in denying summary

judgment on the claim that Tate interfered with Kelly's potential

testimony.



F.   Tate's Sovereign Immunity From State Law Claims

     The    district   court   found    that   McMillian   had   presented

sufficient evidence to create a genuine issue of material fact on

three state law claims against Tate, Ikner, and Benson: malicious

prosecution (Count Twenty); abuse of process (Count Twenty-One);

and outrage (Count Twenty-Six).        In addition, the court found that

a genuine issue exists as to a state law outrage claim against Tate

and the DOC defendants (Count Twenty-Five).          The court rejected

Tate's state law sovereign immunity and state law discretionary

immunity defenses, holding that neither form of state law immunity

shields officials sued for intentional or malicious wrongdoing in

their individual capacities.

     On appeal,23 Tate contends that Alabama sheriffs are protected

      23
         We have jurisdiction over this appeal from the district
court's denial of state law immunity because the state law immunity
                                                     (continued...)

                                   37
by sovereign immunity under § 14 of the Alabama Constitution, even

when they are sued in their individual capacities for malicious or

intentional          wrongdoing.24      According    to   Tate,   a   suit   may    be

maintained against a sheriff only if it falls within one of five

limited categories.25             It is undisputed that McMillian's claims do

not fall within any of the five categories.

     We do not read the cases that Tate cites to establish that he

is immune from suit for the acts alleged in this case.                 The Alabama

Supreme Court cases establishing categories of suits that may be

maintained against state officials warn that the categories do not

exhaust        the   types   of    suits   against   state   officials   that      are

permissible under § 14 of the Alabama Constitution.                          Gill v.


     23
      (...continued)
asserted is an immunity against suit.                See Griesel v. Hamlin, 963
F.2d 338, 340-41 (11th Cir. 1992).
     24
       We note that Tate does not contend that the district court
erred in denying him discretionary immunity under Alabama law. In
addition, we reject as meritless Tate's contention that the
Eleventh Amendment bars suit against him in his individual
capacity.
          25
         Quoting Parker v. Amerson , 519 So. 2d 442, 442-43 (Ala.
1987), Tate argues that a sheriff

                is immune from suit under Article I, § 14,
                Alabama Constitution of 1901, in the execution
                of the duties of his office, except for
                actions brought (1) to compel him to perform
                his duties, (2) to compel him to perform
                ministerial acts, (3) to enjoin him from
                enforcing unconstitutional laws, (4) to enjoin
                him from acting in bad faith, fraudulently,
                beyond his authority, or under mistaken
                interpretation of the law, or (5) to seek
                construction   of   a    statute   under   the
                Declaratory Judgment Act if he is a necessary
                party for the construction of the statute.

                                            38
Sewell, 356 So. 2d 1196, 1198 (Ala. 1978) ("This list was never

intended to be a comprehensive final list of those actions not

barred by Section 14."); Aland v. Graham, 250 So. 2d 677, 679 (Ala.
1971) ("Without professing to cover every situation that has

arisen, there are four general categories of actions that we have

held do not come within the prohibition of Sec. 14."). More

importantly,   the   cases    on    which   Tate   relies   recognize   that

sovereign immunity applies only when a              suit against a state

official "is, in effect, one against the State."                  Karrick v.

Johnson, 659 So. 2d 77, 79 (Ala. 1995); Alexander v. Hatfield, 652
So. 2d 1142, 1143 (Ala. 1994).

     McMillian's     claims   are    against   Tate   in    his   individual

capacity. While § 14 "cannot be circumvented by suing the official

or agent individually," Milton v. Espey, 356 So. 2d 1201, 1202 (Ala.

1978), § 14 does not necessarily immunize state officers from

individual civil liability.        Id. at 1203; Gill, 356 So. 2d at 1198.

"[A] state official may not escape individual liability for his

tort by arguing that his mere status as a state official cloaks him

with the state's constitutional immunity."            Barnes v. Dale, 530
So. 2d 770, 781 (Ala. 1988) (quotation marks and citation omitted).

To determine whether McMillian's suit is, in effect, against the

state and thus barred, we must consider the nature of the suit and

the relief demanded.    Phillips, 555 So. 2d at 81; Gill, 356 So. 2d at
1198; Aland, 250 So. 2d at 679.26

    26
      Tate suggests that a suit against a sheriff always is a suit
against the state.   One of the cases on which Tate relies has
                                                    (continued...)

                                      39
      As the district court emphasized, McMillian's suit alleges

intentional, malicious wrongdoing.               The Alabama Supreme Court has

held on several occasions that the defense of sovereign immunity

does not bar suits against state officers for torts committed

willfully, maliciously, and outside the scope of their authority.

Lumpkin v. Cofield, 536 So. 2d 62, 65 (Ala. 1988) (citing Barnes v.

Dale,      530 So. 2d 770   (Ala.   1988);    DeStafney   v.     University   of

Alabama, 413 So. 2d 391 (Ala. 1981); Milton, 356 So. 2d 1201 (Ala.

1978); Unzicker v. State, 346 So. 2d 931 (Ala. 1977)). According to

the Alabama Supreme Court, "Clearly, a state officer or employee is

not   protected      by    §    14   when   he   acts   willfully,    maliciously,

illegally, fraudulently, in bad faith, beyond his authority, or

under a mistaken interpretation of the law."                Phillips, 555 So. 2d

at 83 (citations omitted).            We think that the same rule applies to

a suit against a sheriff so long as it is not, in effect, a suit


      26
      (...continued)
language supporting that proposition.   See Amerson, 519 So. 2d at
446 ("This Court has specifically held that a suit against a
sheriff is 'essentially a suit against the state' and thus 'not
maintainable.'") (citing Montiel v. Holcombe, 199 So. 245 (1940)).
We do not read Amerson to establish such an absolute proposition
because Amerson's citation to Montiel suggests a much more limited
reading.   Montiel simply held that a suit against a sheriff to
enjoin a criminal prosecution was essentially a suit against the
state. Montiel, 199 So. at 245.

     Tate also relies on our decision in Carr v. City of Florence,
Ala., 916 F.2d 1521, 1523 (11th Cir. 1990).        Carr, however,
addressed an Alabama sheriff's immunity from suit in his official
capacity under the Eleventh Amendment. It is true that we drew on
state law regarding a sheriff's immunity from suit under the
Alabama Constitution. But our analysis in Carr, and the analysis
in the cases that we cited, focused on suits against sheriffs in
their official capacities. Here, in contrast, the suit is against
Tate in his individual capacity.

                                            40
against   the   state,   notwithstanding   that   none   of   these   cases

involved sheriffs.

     Tate cites a number of cases affording sheriffs sovereign

immunity, but only two even arguably may be read to afford immunity

to a sheriff for willful or malicious wrongdoing.             Karrick, 659
So. 2d 77, involved a malicious prosecution claim,27 and Alexander,

652 So. 2d 1142, involved a negligent and/or bad faith service of

process claim.     Karrick relied on Alexander for the proposition

that a sheriff enjoys sovereign immunity when sued in his official

capacity or when the suit is in effect against the state.               In

Alexander, the court noted that a sheriff is immune when sued in

his individual capacity if the suit is in effect against the state.

But the court did not analyze whether the negligent and/or bad

faith service of process claim was in effect a claim against the

state. 652 So. 2d at 1143.

     We do not read Karrick or Alexander as holding that claims

against sheriffs for willful and malicious conduct always are

claims against the state barred by sovereign immunity.           The issue

was not even addressed in either case.      Though claims of malicious

prosecution and bad faith service of process would suggest willful

and malicious conduct, an examination of the allegations in Karrick
and Alexander reveals no such conduct.28      And in neither case did

     27
       Karrick also involved a false imprisonment claim, but that
claim was dismissed because the arrest was made pursuant to a
lawfully issued warrant. 659 So. 2d at 79.
     28
       The deputy sheriff in Karrick arrested the plaintiffs for
altering a prescription. The deputy acted pursuant to a lawful
                                                  (continued...)

                                   41
the    plaintiff    argue       that   sovereign   immunity       was    inapplicable

because the defendant engaged in willful or malicious wrongdoing.

We do not think that the Alabama Supreme Court would sub silentio

excuse sheriffs from its oft-repeated rule that sovereign immunity

does    not   protect      an   official    from      liability    for    willful   or

malicious wrongdoing. We hold, therefore, that state law sovereign

immunity does not bar McMillian's claims against Tate.


                                   V. CONCLUSION

       We vacate the district court's order denying summary judgment

on    the   claim   that    Tate,      Ikner,   and    Benson     violated   clearly

established law in withholding exculpatory and impeachment evidence

from the prosecutor and remand for the district court to determine

whether a reasonable official in Tate, Ikner, and Benson's position

would have known that the withheld evidence was material.                           We

reverse the district court's order denying summary judgment on the

claim that Tate violated McMillian's clearly established rights in

threatening Kelly.         In all other respects, we affirm the district

court.

       AFFIRMED IN PART; REVERSED IN PART; VACATED IN PART AND

REMANDED.


       28
      (...continued)
arrest warrant and after a drug store had notified him that the
prescription was altered. 659 So. 2d at 78-79. The deputy sheriff
in Alexander attempted to serve process on the plaintiff by leaving
papers with the personnel manager at plaintiff's workplace, as was
the deputy's fourteen-year-old practice when serving process at
that particular plant. The plaintiff denied receiving the papers.
652 So. 2d at 1143.

                                           42